Citation Nr: 1130846	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to additional benefits for dependents, on an accrued benefits basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  He died in September 2007; the appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 decision in which the RO denied entitlement to accrued dependency benefits.  The appellant filed a notice of disagreement (NOD) in August 2009, and the RO issued a statement of the case (SOC) in November 2009.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2010.

In April 2011, the appellant testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  The appellant requested a copy of the hearing transcript, which was furnished to her in May 2011.  

In July 2011, the Acting Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board notes that, in the November 2009 SOC and a March 2010 supplemental SOC (SSOC), the RO characterized the issue on appeal as entitlement to accrued dependency benefits claimed as due to clear and unmistakable error.  However, as reflected in the transcript of the April 2011 hearing, during a pre-hearing conference on that date, the appellant's representative clarified that the issue on appeal is entitlement to additional benefits for dependents, on an accrued benefits basis.  Accordingly, in light of the evidence of record, the Board has characterized the issue on appeal as reflected on the title page (consistent with what the appellant has claimed and what the RO has adjudicated).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  At the time of the Veteran's September 2007 death, there was no pending claim for additional benefits for dependents, and he was not entitled to such benefits under an existing rating or decision.


CONCLUSION OF LAW

The claim of entitlement to additional benefits for dependents, on an accrued benefits basis, lacks legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The Board notes that the appellant has been notified of the basis for the denial of this claim, and has been afforded the opportunity to present evidence and/or argument pertinent to the claim, to include during the April 2011 Board hearing.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  Moreover, as will be explained below, the claim is being denied as lacking legal merit; as such, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

VA law provides that where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a) (2010). 

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5). 

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.

During his lifetime, in a July 1954 rating decision, the Veteran was awarded service connection for anxiety reaction, evaluated as 10 percent disabling, and for several disabilities of the skin, including scars of the right wrist and knee, acne vulgaris, and an anal skin tag, collectively evaluated as noncompensably (0 percent) disabling.  In a May 1955 rating decision, the RO granted an increased, 30 percent, rating for the service-connected anxiety reaction.  In December 1955, the Veteran filed a claim for service connection for an eye condition.  In correspondence dated in the same month, the RO advised the Veteran and his representative that, before this claim could receive further consideration, he needed to submit evidence tending to show that his claimed eye condition was actually incurred in or aggravated by his military service and still existed.  He did not respond to this request for information; therefore, this claim was deemed abandoned.  See 38 C.F.R. § 3.158(a) (where evidence requested in connection with an original claim is not furnished within 1 year after the date of request, the claim will be considered abandoned).  

In November 1956, the Veteran submitted a copy of his marriage certificate, reflecting that he and the appellant were married in October 1956.  In February 1958, he submitted a copy of the birth certificate of his son, born in December 1957.  In August 1960, based on a VA examination conducted in July 1960, the RO continued the 30 percent rating for the Veteran's service-connected anxiety reaction.  The Veteran was advised of this decision by correspondence dated in August 1960.  

There is no subsequent claim for benefits, to include additional dependency benefits, from the Veteran to the RO, prior to his death in September 2007.  In March 2008, the appellant filed the claim from which the current appeal stems, in which she asserted that VA committed clear and unmistakable error (CUE) in failing to add dependents to the Veteran's 30 percent rating.  As noted in the introduction, the RO denied the appellant's claim for accrued dependency benefits in August 2008.  

The August 2008 denial was based on the fact that, at the time the Veteran submitted dependent information, he was not entitled to an additional amount for dependents.  In this regard, in September 1958, Congress amended the law to permit veterans with a disability of 50 percent or more to receive additional compensation benefits for a dependent spouse and children.  See Public Law 85-857, codified in 38 U.S.C. § 315.  Effective October 1, 1978, Public Law 95-479 amended the law to provide for payment of additional compensation benefits for dependents of a veteran whose service-connected disabilities were evaluated as at least 30 percent disabling (rather than at least 50 percent disabling as provided under prior law). This amendment was codified in 38 U.S.C. § 315 (later recodified as 38 U.S.C.A. § 1115).

DVB Circular 21-78-10, which provided guidance for the implementation of Public Law 95-479, provided that a preprinted computer letter would be sent as soon as possible (probably in mid-November 1978) to all veterans in receipt of compensation from 30 percent to 49 percent.  That letter was to advise the veteran that the new law provided compensation on account of a spouse, child or dependent for veterans having service-connected disability of 30 percent or more, and that, if the claim for those benefits and necessary supporting evidence was received before October 1, 1979, the increased compensation for dependents would be effective from October 1, 1978; otherwise, the increased compensation would be available from the date of receipt of the evidence.  The reverse of the letter contained a preprinted form which could be completed and returned to the RO.  See DVB CIRCULAR 21-78-10, Implementation of Public Law 95-479 (October 18, 1978); Change 1, Exhibit D (November 14, 1978).  

In support of her claim for accrued benefits, the appellant has asserted that the Veteran never received a letter advising him of the change in the law.  She noted in her August 2009 NOD that she and the Veteran moved to a new address in August 1978.  In her substantive appeal, the appellant argued that, because VA was in possession of a copy of her marriage certificate since 1957, the Veteran should have been awarded additional benefits for a dependent spouse from 1978 until his death in 2007.  In her April 2010 VA Form 646, Statement of Accredited Representative in Appealed Case, the appellant's representative argued that the RO had an obligation to review the claims file to determine whether there was evidence to pay a dependency allowance when the law was changed in October 1978.  During the April 2011 hearing, the appellant reiterated that the Veteran was never advised of the October 1978 change in the law during his lifetime, and that her marriage license was on record with VA prior to the Veteran's death.  

As regards the argument that the Veteran never received a letter advising him of the change in the law, effective October 1, 1978, the Board notes, initially, that the claims file does reflect that VA was advised of the Veteran's new address in September 1978.  Moreover, the appellant testified in April 2011 that she knew VA had been notified of their change of address in August or September 1978 because the Veteran was receiving checks in the mail at that time.  

Notably, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." Statements made by the appellant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Neither the appellant nor her representative has provided clear evidence to rebut the presumption of regularity.  Rather, while the claims file does not include a copy of a notice letter advising the Veteran of the October 1, 1978 change in the law, and the appellant contends that the Veteran was not properly notified of this change, the Board finds that the mere absence of a copy of a notification letter in the claims file, or the assertion that the Veteran did not receive such letter, does not rise to the standard of clear evidence that VA failed to properly discharge its official duties.  

Regardless, even if the Veteran did not actually receive notice of the October 1, 1978 change in the law during his lifetime, the appellant's claim would still fail.  In this regard, the evidence does not show that the Veteran had a pending claim for additional dependent benefits at the time of his death.  Rather, other than the September 1978 notice of a change of address, there is no communication from the Veteran from the date of the most recent rating decision rendered during his lifetime (the August 1960 decision which continued the 30 percent rating for anxiety reaction) until his death.  During the April 2011 hearing, the appellant's representative acknowledged that the Veteran did not have a claim for a dependency allowance pending at the time of his death.  

Moreover, the evidence does not show that the Veteran was entitled to additional benefits for dependents based on an existing rating or decision.  As noted above, other than the September 1978 notice of a change of address, the record is completely absent of any correspondence either from or to the Veteran after the RO's 1960 decision.  There is, thus, no rating or decision addressing the issue of entitlement to additional dependency compensation based on the 30 percent rating in effect during the Veteran's lifetime.  As such, the claim on appeal must be denied.  

The Board has considered the argument made by the Veteran's representative in April 2010, that the RO had an obligation to review the claims file to determine whether there was evidence to pay a dependency allowance when the law changed in October 1978; however, as discussed above, the RO did not have such an obligation.  Rather, the RO was to send a letter to each veteran with a service-connected disability rating of 30 to 49 percent, advising him or her that the new law provided compensation on account of a spouse, child or dependent for veterans having service-connected disability of 30 percent or more.  It was, then, the responsibility of the Veteran to submit a claim for those benefits and necessary supporting evidence.  See DVB CIRCULAR 21-78-10, Implementation of Public Law 95-479 (October 18, 1978); Change 1, Exhibit D (November 14, 1978).  

The Board acknowledges, as the appellant has highlighted, that a copy of the Veteran's marriage certificate was associated with the claims file in October 1978.  Nonetheless, as noted above, claims for accrued benefits are derivative in nature; that is, the appellant's claim is only as good as the Veteran's claim was at the time of his death.  In this case, the Veteran did not have a claim pending for additional benefits for dependents at the time of his death.  Moreover, there was no existing rating or decision, pursuant on which he was entitled to such benefits.  Thus, the appellant's claim for additional benefits for dependents, on an accrued benefits basis, must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, the Board acknowledges that the appellant has asserted that the RO's failure to award additional benefits for dependents during the Veteran's lifetime was CUE.  However, as previously highlighted, for a claimant to raise a claim on an accrued basis, such a claim must be pending at the time of the Veteran's death.  Jones, 136 F. 3d at 1299.  In this case, the Veteran had not initiated a claim of CUE as regards entitlement to additional benefits for dependents during his lifetime.  Significantly, the appellant's representative acknowledged during the April 2011 hearing that the Veteran did not file a claim of CUE during his lifetime.  

Accordingly, there was no CUE claim pending at the time of his death.  Given the derivative nature of accrued benefits claims, the absence of a pending CUE claim at the time of the Veteran's death precludes the appellant from raising such claim now.  Indeed, the Federal Circuit has held that only the Veteran, as the claimant involved, could request a revision of a prior decision affecting him on the basis of CUE.  Survivors are limited to seeking benefits under the accrued benefits provision.  Haines v. West, 154 F.3d 1298 (1998).  Thus, there is no valid CUE claim before the Board for appellate consideration.

The Board is sympathetic to the appellant's situation; however, as indicated above, the legal authority governing entitlement to accrued benefits is clear and specific, and the Board is bound by such authority.  As the Veteran had no claim for additional benefits for dependents pending at the time of his death, nor was he entitled to such additional benefits based on an existing rating or decision, the appellant's claim for additional benefits for dependents, on an accrued benefits basis, must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.



ORDER

The claim for additional benefits for dependents, on an accrued benefits basis, is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


